DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-6, 11, 13, 15-17, 19-25, 30-33, 42-43 and 45 are pending.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: WEARABLE GESTURE RECOGNITION DEVICE USING ELECTRICAL IMPEDANCE TOMOGRAM AND ASSOCIATED OPERATION METHOD AND SYSTEM.

Abstract
	The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The content of a patent abstract should be such as to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the abstract the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains.  It should not copy the claims.  Correction is required. See MPEP §608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 11, 13, 15-17, 19-25, 30-33 and 45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harrison et al. (US 2018/0360379 A1).
	As to claim 1, Harrison discloses a method of gesture recognition using a wearable gesture recognition device (Harrison, Abs., a “wearable, low-cost and low-power Electrical Impedance Tomography system for gesture recognition”), comprising: 
	arranging a plurality of electrodes (Harrison, FIGS. 2A-2B, [0026], e.g., “electrodes 101, 103, 104”) on a body part of a wearer (Harrison, FIGS. 2A-2B, [0027], e.g., “wrist”); 
	providing a signal to at least one of the plurality of electrodes for transmission of a respective excitation signal (Harrison, FIGS. 2A-2B, [0026], “the system 100 can use a more sophisticated “four-pole” scheme (FIGS. 2B), which excites adjacent pairs of electrodes 101 with an AC signal”) to the body part of the wearer (Harrison, FIGS. 2A-2B, [0027], e.g., “wrist”); and 
	processing respective response signal received by at least one of the remaining electrodes as a result of the respective excitation signal (Harrison, FIGS. 2A-2B, [0026], “Impedance is measured between the transmitting electrode 103 and the receiving electrode 104. In addition, the voltage is measured between all remaining pairs of electrodes 101. This process is repeated for all electrode 101 combinations, similar to two-pole sensing”), for determination of an electrical impedance tomogram for gesture recognition (Harrison, FIGS. 1-2, [0023], “the system 100 uses Electrical Impedance Tomography (EIT) to recover the inner impedance distribution of an object based on pair-wised measurements from surface electrodes 101 surrounding the object, such as a user's wrist or arm”).  
claim 2, Harrison discloses the method of claim 1, further comprising communicating information and data (Harrison, FIG. 11, [0066], information and data obtained by “data acquisition module 201” and “signal generator 210”) between the wearable gesture recognition device (Harrison, FIGS. 2A-2B, [0026], “system 100”) and one or both of: an external electronic device (Harrison, FIG. 11, [0066], e.g., attached as the “wrist strap of Samsung Gear Smartwatch”) and a server.  
As to claim 3, Harrison discloses the method of claim 2, further comprising reconstructing an electrical impedance tomogram based on the signals processed by the wearable gesture recognition device (Harrison, FIGS. 4-6, [0046], “Once several impedance measurements are obtained, an image 400 of the internal structure of the object can be reconstructed. The basic goal of EIT image reconstruction is to obtain the “conductivity image” 400 of the interior of an object”).  
	As to claim 4, Harrison discloses the method of claim 3, further comprising: 
	comparing the reconstructed electrical impedance tomogram with predetermined electrical impedance tomograms in a database to determine a matching, wherein the predetermined electrical impedance tomograms each correspond to a respective gesture (Harrison, FIG. 7, [0048], e.g., “another method that can be utilized by the system 100 includes non-linear least-squares optimization to find the “best-fit” image given the data. To solve the nonlinear problem, the system 100 employs Newton-Raphson or Gauss-Newton iteration, which are computationally expensive”); and 
	determining, based on the determined matching, a gesture associated with the reconstructed electrical impedance tomogram (Harrison, FIG. 7, [0051], “Gestures can be classified using features derived from either the raw impedance measurements, impedance profile created from the 400. As a result, classifying allows the conductivity profile to be associated with a gesture”).  
	As to claim 5, Harrison discloses the method of claim 4, further comprising: 
	training the database based on machine learning method (Harrison, FIG. 7, [0051], e.g., “Since the system 100 reconstructs images 400 sufficiently fast to be used in real-time, features can be derived purely from the reconstructed images 400 and use a support vector machine (SVM)”) using one or both of: 
	the signals received from the wearable gesture recognition device and reconstructed electrical impedance tomogram (Harrison, FIG. 7, [0051], “Gestures can be classified using features derived from either the raw impedance measurements, impedance profile created from the impedance measurements, or from the reconstructed images 400).  
	As to claim 6, Harrison discloses the method of claim 5, further comprising: 
	determining a response based on the determined gesture (Harrison, FIG. 11, [067], e.g., “If a phone call pops up, it can be dismissed with a Left gesture, or expanded with a first gesture”); and 
	transmitting signals indicative of the determined response to a device or system to be controlled to affect operation thereof (Harrison, FIG. 11, [0066], “the data acquisition module 201 transmits data to a laptop over Bluetooth, which performs classification and controls the smartwatch interface over a web socket”).  
	As to claim 11, Harrison discloses the method of claim 1, further comprising: 
	selecting at least one of the plurality of electrodes (Harrison, FIGS. 2A-2B, [0026], e.g., “electrodes 101, 103, 104”) as transmission electrode (Harrison, FIGS. 2A-2B, [0026], 103”) and at least one of the remaining electrodes as receiving electrode (Harrison, FIGS. 2A-2B, [0026], “receiving electrode 104”). 
As to claim 13, Harrison discloses the method of claim 1, further comprising determining at least one of movement of the wearable gesture recognition device and physiological signals of the wearer to affect determination of the electrical impedance tomogram (Harrison, FIG. 8, [0060], “Because users have different bodies, most bio-sensing systems require per-user classifiers (e.g., electromyography, bioacoustics). Using data collected during phrase one, from a single user at a time, the classifier was trained on nine rounds of data, testing on a tenth. This procedure ensures the data points adjacent in time (which will naturally tend to be more similar) were either in the test set or train set, but not both”).  
	As to claim 15, Harrison discloses the method of claim 1, wherein the wearable gesture recognition device is arranged to be wrist-worn for recognition of hand gesture (Harrison, Harrison, Abs., a “wearable, low-cost and low-power Electrical Impedance Tomography system for gesture recognition”; see FIG. 11).  
	As to claim 16, it differs from claim 1 only in that it is the wearable gesture recognition device performing the method of claim 1.  It recites the similar limitations as in claim 1, and Harrison discloses them.  Please see claim 1 for detailed analysis.
	As to claim 17, it recites the similar limitations as in claim 2, and further recites “wherein the communication module is arranged to transmit, to the external electronic device or the server, signals processed by the signal processor, for determination of the electrical impedance tomogram for gesture recognition”.  Harrison teaches them, and further teaches that the communication module is arranged to transmit, to the external electronic device or the server, signals processed by the signal processor, for determination of the electrical impedance tomogram for gesture recognition (Harrison, FIG. 11, [0066], “the data acquisition module 201 transmits data to a laptop over Bluetooth, which performs classification and controls the smartwatch interface over a web socket. Additional implementations would have fully integrated capabilities within smartwatches and wearable devices”).  Please also see claim 2 for detailed analysis.
	As to claims 19-23, they recite the similar limitations as in claims 3-4, 6 (ll. 1-2) and 5-6 (ll. 3-4), and Harrison discloses them.  Please see claims 3-4, 6 (ll. 1-2) and 5-6 (ll. 3-4) for detailed analysis. 
	As to claim 24, Harrison discloses the wearable gesture recognition device of claim 22, wherein the external electronic device or the server is further arranged to transmit signals indicative of the determined response to the wearable gesture recognition device (Harrison, FIG. 11, [0066], “The data acquisition module 201 transmits data to a laptop over Bluetooth, which performs classification and controls the smartwatch interface over a web socket. Additional implementations would have fully integrated capabilities within smartwatches and wearable devices”).  
	As to claim 25, Harrison discloses the wearable gesture recognition device of claim 22, wherein the communication module is arranged to receive, from the external electronic device or the server: signals indicative of a gesture determined based on the determined electrical impedance tomogram, or signals indicative of a response determined based on the determined electrical impedance tomogram (Harrison, FIG. 11, [0066], “The data acquisition module 201 transmits data to a laptop over Bluetooth, which performs classification and controls the smartwatch interface over a web socket. Additional implementations would have fully integrated capabilities within smartwatches and wearable devices”).  
	As to claim 30, Harrison discloses the wearable gesture recognition device of claim 16, wherein the plurality of electrodes are arranged to operate as both transmission electrode and 101, completing one cycle”).  
	As to claim 31, Harrison discloses the wearable gesture recognition device of claim 16, further comprising a multiplexer (Harrison, FIG. 3, [0030], “multiplexers 206”) arranged to select at least one of the plurality of electrodes as transmission electrode and to select at least one of the remaining electrodes as receiving electrode (Harrison, FIG. 3, [0030], “that allow for dynamic electrode 101 selection, enabling different electrode 101 pair combinations and configurations”).  
	As to claim 32, Harrison discloses the wearable gesture recognition device of claim 16, wherein the plurality of electrodes are contact-type electrodes (Harrison, FIGS. 1-2, [0023], “the electrodes 101 contact the skin of the user directly”).  
	As to claim 33, Harrison discloses the wearable gesture recognition device of claim 16, wherein the plurality of electrodes are non-contact-type electrodes (Harrison, FIGS. 1-2, [0023], “or, alternatively, the electrodes 101 contact the user through a thin layer of insulator (i.e. capacitive coupling)”).  
	As to claim 45, it recites the similar limitations as in claim 15, and Harrison discloses them.  Please see claim 15 for detailed analysis.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (US 2018/0360379 A1) in view of Maceachern et al. (US 2015/0272501 A1).
	As to claim 42, Harrison fails to explicitly teach the wearable gesture recognition device of claim 16, further comprising an IMU arranged to determine movement of the wearable gesture recognition device to affect determination of the electrical impedance tomogram.  
	However, Maceachern teaches the concept of an IMU arranged to determine movement of the wearable gesture recognition device to affect determination of the electrical impedance tomogram (Maceachern, [0144], “Additional signal information such as motion or position information (e.g., acquired from the IMU or GNSS unit) and other electrical signals such as skin impedance signals and bio-impedance signals can be analyzed along with the acquired EMG signals to determine biometrics and other metrics for a user”).  
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the signals of “impedance measurements tomography” taught by Harrison to be further analyzed along with IMU and EMG signals, as taught by Maceachern, in order to provide “capturing a plurality of electrical signals including at least one electromyography signal using the plurality of electrodes and generating calibration data based on a subset of the plurality of electrical signals” (Maceachern, [0019]).
claim 43, Maceachern teaches the wearable gesture recognition device of claim 16, further comprising one or more biosensors arranged to detect physiological signals of the wearer to affect determination of the electrical impedance tomogram wherein the one or more biosensors comprises any of: a blood oxygen level sensor; a pulse rate sensor; a pressure sensor; a temperature sensor: a heart rate sensor; and an EMG detector (Maceachern, [0144], “Additional signal information such as motion or position information (e.g., acquired from the IMU or GNSS unit) and other electrical signals such as skin impedance signals and bio-impedance signals can be analyzed along with the acquired EMG signals to determine biometrics and other metrics for a user”).  Examiner renders the same motivation as in claim 42.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Davis (US 2006/0116599 A1) teaches the concept of an “EIT system employing a new approach to evaluating the interior electrical conductivity by using a virtual short that allows both current and voltages to be measured at various locations on the body under skin” (Abs.); (2) Luna et al. (US 2014/0094675 A1) teaches the concept of a “wearable computing devices in capturing and deriving physiological characteristic data” (Abs.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Mar. 9, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        


***